Exhibit 10.28




TRADE NAME AGREEMENT


This Trade Name Agreement (“Agreement”) dated the first day of January, 2010, is
entered into by and between Westinghouse Electric Corporation, a Delaware
corporation, having a principal place of business at 51 West 52nd Street, New
York, NY 10019 (hereinafter referred to as “Licensor”), and Akeena Solar, Inc.,
a Delaware corporation and Andalay Solar, Inc., a California company, having a
principal place of business at 16005 Los Gatos Boulevard, Los Gatos, CA 95032
(hereinafter referred to as “Licensee”).


WITNESSETH


WHEREAS, Licensor is the owner of certain valuable and famous trademarks shown
on Appendix A to this Agreement (hereinafter referred to as the “Marks”) and the
trade name “Westinghouse”;


WHEREAS, Licensor and Licensee are parties to a certain License Agreement (as
herein defined) wherein Licensee is licensed to use the Marks on specified
products;


WHEREAS, Licensee is desirous of using “Westinghouse” as a part of the trade
name of Licensee in connection with its business of marketing and selling
Products (as defined herein); and


WHEREAS, Licensor is willing to grant a license to Licensee to allow Licensee to
use “Westinghouse” as a part of the Licensee trade name;


NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the parties hereto agree as follows:


1.0    DEFINITIONS


In this Agreement the following expressions have the following meanings:


 
1.1
“Business” means the business of designing, manufacturing and selling the
Products.



 
1.2
“Trade Name” means the trade name Westinghouse Solar, or such other trade name
incorporating “Westinghouse” as may be approved by Licensor in writing.



 
1.3
“Person” shall mean any individual, partnership, corporation or organized group
of persons.



 
1.4
“Products” means the products for which Licensor has granted a license to use
the Marks pursuant to a Trademark License.



 
1.5
“Territory” means the Territory defined in the License Agreement as may be
amended from time to time in accordance with the terms of the License Agreement.



 
1.6
“Trademark License” means the trademark license agreement between Licensee and
Licensor for the Marks of even date herewith.



 
1.7
“Marks” shall have the meaning set forth in the Trademark License.


 
 


--
 
1

--------------------------------------------------------------------------------

 







2.0    LICENSE GRANT


 
2.1
Licensor herein grants, insofar as it lawfully may grant subject to any
preexisting agreements with third parties, to Licensee, a non-transferable,
right and license to use in the Territory “Westinghouse” solely as part of the
Trade Name, in association with the Business only and Licensee hereby accepts
the license subject to the terms and conditions of this Agreement.



 
2.2
Licensee shall not have the right to sublicense the use of “Westinghouse” to any
Person without the written consent of Licensor, which consent Licensor may
withhold in its sole and absolute discretion.



 
2.3
Licensor reserves unto itself the right to use, and to authorize others to use,
“Westinghouse” for any purpose.  Licensor, however, shall not use and shall not
authorize any others to use the Trade Name.



 
2.4
Licensee hereby acknowledges that title and all rights to use “Westinghouse”,
except those specifically granted to Licensee under this Agreement, remain with
Licensor.



 
2.5
Licensor shall retain the right to license the Trade Name “Westinghouse Solar”
in combination with any other word or words, which cannot reasonably be
interpreted as promoting, selling, or offering to sell a product or company that
is in direct competition with Licensee and its scope of business.



3.0    USE OF THE LICENSED TRADE NAME


 
3.1
Licensee will not represent that it has any right or title to “Westinghouse” or
to any registration thereof (other than the license hereunder), and it shall not
at any time claim that the use of “Westinghouse” as a part of the Trade Name by
it has created any right, title or interest on its part in or to “Westinghouse”.



 
3.2
Licensee waives and disclaims any right or interest in “Westinghouse” that may
arise under the law out of the permitted use of “Westinghouse”, and any and all
rights created or acquired by Licensee in or to “Westinghouse” through or as a
result of the authorization granted herein shall inure to and, when requested by
Licensor, shall be assigned to Licensor.  Licensee shall comply with all trade
name laws in respect of the use of the trade name “Westinghouse” and shall not
do anything to adversely affect, and shall take such steps as Licensor may
reasonably require to preserve and maintain, the rights of Licensor in the trade
name “Westinghouse”.  Licensee shall promptly notify Licensor of any
infringement or potential infringement of the trade name “Westinghouse” that
comes to its attention.  Licensee will cooperate with Licensor, at Licensor’s
request, in taking steps to terminate such infringement.  However, Licensee
shall not take any legal action to protect against any infringement of the trade
name “Westinghouse” without Licensor’s permission.  Licensor will take action
against infringers to defend the trade name “Westinghouse” but shall not be
required to bring or prosecute actions or suits provided, however, if Licensor
so elects not to bring or prosecute an action or suit, it shall notify Licensee
of such decision and Licensee may request that such suit or action be brought
under the control of and counsel chosen by Licensor at Licensee’s expense and
such suit shall be brought unless Licensor has a good faith reason for not
bringing such suit.  In any action brought under this Section 3.2, in the event
that any monetary judgment or settlement is recovered, the remaining balance of
the proceeds of such action after reimbursement of all reasonable costs and
expenses of such proceedings, litigation, and prosecution, shall be divided
equitably by Licensor and Licensee in accordance with the relative damages
incurred by each party as a result of such infringement.


 
 


--
 
2

--------------------------------------------------------------------------------

 



 
3.3
Licensee agrees that, prior to making any use of “Westinghouse”, it shall obtain
the approval of Licensor of the form, presentation and manner of the use of
“Westinghouse” which Licensee proposes to put into effect on its letterhead,
business cards, invoices, purchase orders,
advertisements, promotional and marketing materials, and other written materials
that it may propose to use in its business operation.  For this purpose,
Licensee shall submit to Licensor, complete information of any proposed use of
“Westinghouse” which has not already been approved in writing, including such
models, photographs, designs to scale and other information as Licensor may
request, and Licensee shall refrain from so using “Westinghouse” until Licensor
has given its approval in writing to such proposed use.



 
3.4
Licensee agrees that it will do nothing inconsistent with Licensor’s ownership
of “Westinghouse” and that all use of the Trade Name by Licensee shall inure to
the benefit of and be on behalf of Licensor.  Licensee agrees that it will not
attack the title of Licensor to “Westinghouse” or attack the validity of this
Agreement with respect to Licensor’s ownership of “Westinghouse”.



 
3.5
Licensee expressly covenants not to manufacture, use, sell or deal in any
product under any trade name or other designation which is an imitation of
“Westinghouse”.  In its use hereunder of “Westinghouse”, Licensee shall make no
changes therein or additions thereto save the addition of the words forming the
Trade Name approved by Licensor.  Licensee shall not use “Westinghouse” in any
other manner without the express written approval of Licensor.



 
3.6
Except for incorporation or qualification of Licensee under a corporate name
which incorporates the Trade Name, and registration or recording of the Trade
Name as a fictitious business name of Licensee, Licensee shall not apply for the
registration of, or cause the filing of an application for the registration of,
a trade name, trademark or service mark which is identical to or confusingly
similar to “Westinghouse”.



 
3.7
Licensee shall not, and shall not attempt to, assign, transfer, mortgage or
pledge this Agreement or the rights granted herein in whole or in part.



 
3.8
Licensee acknowledges and agrees that any unauthorized use or misuse of the
trade name “Westinghouse” or the Trade Name by or for Licensee will result in
irreparable harm to Licensor and that Licensor, in addition to any other rights
or remedies specified in this Agreement, shall be entitled to any remedy, legal
or equitable, including without limitation preliminary injunctive relief, to
correct any harm which results from such violation.



 
3.9
Licensor agrees that Licensee may use the domain name “westinghousesolar.com”,
which is owned by Licensor, during the Term of this Agreement.  Licensee shall
be permitted to register other domain names or internet address to identify a
particular website address, which may consist of top level domains (such as .com
or .net) or country code top level domains (such as .uk) incorporating the
Westinghouse Marks during the term of the Agreement (the “Domain
Names”).  Licensee agrees that all use by it of the Domain Names constitutes use
by Licensor and shall inure to Licensor’s benefit, and that Licensee will claim
no interest in those rights except as set forth herein and in the
Agreement.  Licensee further agrees to provide Licensor with a list of the
Domain Names each year.


 
 


--
 
3

--------------------------------------------------------------------------------

 





 
3.9.1
Licensee shall register Domain Names only in the form approved in writing by
Licensor.



 
3.9.2
Licensee shall register and use the Domain Names solely to promote its sales of
the Products.  Licensee will also cause to appear on the websites resulting from
the Domain Names, such legends, markings and notices as Licensor may reasonably
request in order to give appropriate notice of its rights therein or pertaining
thereto.



 
3.9.3
Licensee shall not use the Domain Names to promote the sales of any other goods
or services on Licensee’s websites or otherwise, or in any other manner that
breaches its obligations under this Agreement, and any such use shall constitute
a material breach of the Agreement, and upon written request by Licensor,
Licensee shall have ten (10) days to cure the breach of its use of the Domain
Names to Licensor’s satisfaction.  Should Licensee fail to cure during this
period, in addition to the remedies available to Licensor for breach, Licensee
shall take all necessary steps and cooperate with Licensor to immediately
transfer the Domain Names to Licensor or delete the registrations for the Domain
Names, as requested by Licensor.



 
3.9.4
Licensee shall promptly notify Licensor in writing of any unauthorized use or
infringement by third parties as it pertains to the Domain Names or confusingly
similar Domain Names that come to its attention.  Licensor may, in its sole
discretion, commence, prosecute, defend or settle any claims or suits to protect
its rights in and to the Marks including the Domain Names, and Licensee agrees
to cooperate fully with Licensor in the prosecution or defense
thereof.  Licensee shall have no right to take any action with respect to the
Marks or the Domain Names without Licensor’s prior written approval.



 
3.9.5
Upon expiration and/or termination of the Agreement for any reason, Licensee
shall take all necessary steps and cooperate with Licensor to promptly assign
the Domain Names to Licensor or cancel the Domain Names, as requested by
Licensor.



4.0    WESTINGHOUSE TRADEMARKS


 
4.1
Apart from the use of the Trade Name governed by this Agreement, nothing in this
Agreement grants to Licensee any rights to use any trademarks of Licensor,
including but not limited to the Marks.



5.0     QUALITY CONTROL


 
5.1
Licensee shall offer for sale under the Trade Name only Products which shall be
of the quality and nature specified in the License Agreement.



 
5.2
Licensee undertakes and agrees to use the Trade Name in the Territory only in
connection with the Business relating to Products manufactured and sold in
strict accordance with Section 5.1 and will not market under the Trade Name any
Products or other products which are not in accordance with such provisions.


 
 


--
 
4

--------------------------------------------------------------------------------

 



 
5.3
Licensee acknowledges that breach of paragraph 5.1, not cured in accordance with
paragraph 7.4, will result in irreparable harm to Licensor and that Licensor, in
addition to any other rights or remedies specified in this Agreement, shall be
entitled to any remedy, legal or equitable, including without limitation
preliminary injunctive relief, to correct any harm which results from such
violation.



6.0    EFFECTIVE DATE


 
6.1
Upon execution by both parties, the Effective Date of this Agreement shall be
the Effective Date defined in the License Agreement.



7.0    TERMINATION


 
7.1
The Base Term of this Agreement shall commence on the Effective Date and end on
December 31, 2013, at midnight Eastern Standard Time, unless sooner
terminated.  This Agreement shall automatically renew upon renewal of the term
of the License Agreement for the same period as the renewal of the License
Agreement (each an “Extension Term”).  In the event Licensee chooses not to
extend the term of the License Agreement, Licensee shall so notify Licensor in
accordance with the terms of the License Agreement, and in such case, this
Agreement shall terminate effective the last day of the Base Term or Extension
Term, as applicable.  The Base Term and any exercised Extension Term are
referred to as the “Term” of the Agreement.



 
7.2
Licensor may elect to terminate this Agreement upon thirty (30) days prior
written notice to Licensee if:



 
7.2.1
Licensee fails to substantially use the Trade Name for a period of twelve (12)
months;



 
7.2.2
a petition in bankruptcy is filed by Licensee, or Licensee is adjudicated
bankrupt or Licensee makes any assignment for the benefit of creditors or
becomes insolvent, is placed in the hands of a trustee or receiver, fails to
satisfy any judgment against it or is unable to pay its debts as they become
due, whichever is sooner.  Upon such termination for any reason under this
Subsection 7.2.2, Licensee, its receiver, representatives, trustees, agents,
administrators, successors and assigns shall have no further rights hereunder,
and neither this Agreement nor any right or interest herein shall be deemed an
asset in any insolvency, receivership, and/or bankruptcy;



 
7.2.3
any proceeding is instituted by or for Licensee to dissolve its corporate
structure or for winding-up; or



 
7.2.4
Licensee directly or indirectly, merges or otherwise comes under the control or
direction of any other party reasonably unacceptable to Licensor.  A party shall
be deemed to control Licensee for purposes of this Subsection 7.2.4 if such
party directly or indirectly owns more than fifty-one percent (51%) of
Licensee’s outstanding shares having voting rights.  In the event Licensee
desires to enter into a transaction which might implicate this section, it shall
notify Licensor in writing of the identity of the other party to and describing
such transaction.  Licensee shall provide such additional information to
Licensor concerning such transaction as Licensor may reasonably request.  If
Licensor objects to such party, it shall notify Licensee in writing of its
objection and the reason therefore within twenty (20) business days of its
receipt of Licensee’s notice identifying the other party or the additional
information that Licensor may request, whichever is longer.  If Licensor does
not send a notice of objection within such period, such party will be deemed to
be acceptable to Licensor.


 
 


--
 
5

--------------------------------------------------------------------------------

 



 
7.3
Licensor shall have the right to immediately terminate this Agreement if a
petition in bankruptcy is filed against Licensee (and not instituted by it) and
either such proceeding shall remain undismissed or unstayed for a period of 60
days thereafter or any of the action sought in such proceeding (including but
not limited to the entry of an order for relief against, the appointment of a
receiver, trustee, custodian or other similar official for any substantial part
of its property) shall occur, whichever is sooner.



 
7.4
In the event of an alleged material breach by either party of any of the terms
of this Agreement, the party suffering such breach shall give notice to the
other, in writing, thereof, specifying the type and circumstances pertaining to
such breach in form sufficient to enable opportunity for correction thereof by
the party allegedly in breach.  If such breach shall not have been remedied
within thirty (30) days after the breaching party’s receipt of written notice of
such breach provided by the non-breaching party, provided, however, that if such
breach is not reasonably capable of cure within thirty (30) days, but such
breach is reasonably capable of cure within a longer period after the breaching
party’s receipt of notice of such breach, then the breaching party shall be
afforded a longer period to cure said breach if the breaching party commences to
remedy the breach within thirty (30) days after the breaching party’s receipt of
written notice thereof and thereafter diligently pursues such remedy until such
breach is fully cured, in addition to any other remedies that it may have, the
party giving said notice shall have the right to terminate this Agreement
without further notice.  In the event that the breach is remedied within the
cure period described above, this Agreement shall continue in full force and
effect the same as if no notice had been given.  Waiver by any party of its
right to terminate because of any one breach shall not constitute a waiver of
any subsequent breach of the same or of a different nature.  No termination of
this Agreement by expiration or otherwise shall relieve or release any party
from any of its obligations hereunder with respect to royalties due or acts
committed under this Agreement.



 
7.5
Licensor or Licensee shall have the right to immediately terminate this
Agreement if the License Agreement is terminated for any reason whatsoever.



 
7.6
Licensee agrees that upon termination of this Agreement: (a) Licensee will
immediately discontinue all use of the trade name “Westinghouse” and the Trade
Name; (b) Licensee will cooperate with Licensor or its appointed agent to apply
to the appropriate authorities to cancel recording of this Agreement from all
government records; (c) Licensee will destroy all printed materials bearing the
Trade Name or remove the Trade Name from such materials; and (d) all rights in
“Westinghouse” and the Trade Name and the good will connected therewith shall
remain the property of Licensor.



 
7.7
The expiration or withdrawal of Licensee’s right to use the Trade Name shall not
entitle Licensee to compensation or damages of any description.



 
7.8
No termination of this Agreement by expiration or otherwise shall relieve or
release any party from any of its obligations hereunder with respect to acts
committed under this Agreement.



 
7.9
The provisions of this Section 7.0 shall survive termination, cancellation or
expiration of this Agreement for any reason whatsoever


 
 


--
 
6

--------------------------------------------------------------------------------

 







8.0    RESPONSIBILITIES OF LICENSEE


 
8.1
Licensee shall execute all documents and render all assistance to record and
protect Licensor’s interest with the Trade Name in all jurisdictions within the
Territory.  However, it is agreed that nothing contained in this Agreement shall
be construed as an assignment or grant to Licensee of any right, title or
interest in the Trade Name, except for the license specifically provided for in
this Agreement. Licensee agrees that at the termination or expiration of this
Agreement, Licensee will be deemed to have assigned, transferred and conveyed to
Licensor any rights, equities, good will, titles or other rights in and to the
Trade Name which may have been obtained by Licensee or which may be vested in it
in pursuance of endeavors covered hereby, and that Licensee will execute any
instrument requested by Licensor to accomplish or confirm the foregoing.  Any
such assignment, transfer or conveyance shall be without other consideration
than the mutual covenants and considerations of this Agreement.



 
8.2
If Licensee registers, qualifies or otherwise records the Trade Name in any
jurisdiction within the Territory for any purpose consistent with the terms of
this Agreement, for each such jurisdiction Licensee shall furnish to Licensor
executed but undated documents for the cancellation of such Trade Name
(“Cancellation Documentation”) for use by Licensor in the event of termination,
cancellation or expiration of this Agreement for any reason.  Licensee shall
from time to time as requested by Licensor, update such Cancellation
Documentation.



 
8.3
Licensee shall be responsible for compliance with all regulatory obligations
relating to the Use of the Trade Names in all jurisdictions, domestic and
foreign, within the Territory.  Licensee shall comply with all applicable laws
and regulations and obtain all appropriate government approvals pertaining to
the use of the Trade Name at its sole cost and without recourse to Licensor.



9.0   INDEMNITY


 
9.1
Licensee and its successors and assigns will at all times indemnify and hold
Licensor, its affiliates, subsidiaries, successors, and assigns and the
officers, directors, agents and employees of each, harmless from and against any
and all claims, suits, demands, obligations and liabilities of any nature
whatsoever, and all damages, losses, fines, penalties, costs and expenses,
including reasonable counsel fees and costs of investigations, in any manner to
the extent arising out of, relating to or based on (a) any breach or alleged
breach by Licensee of any representation, warranty or undertaking made herein;
or (b) except as expressly provided in Section 9.2 below or in Section 7.2 of
the Trademark License, the Business or the use of the Trade Name, including
without limitation (i) any defect (latent or patent) or alleged defect (latent
or patent) in Products, including without limitation, any injuries to persons or
property arising therefrom; (ii) the design, manufacture, distribution,
promotion or sale of any Product; or (iii) infringement or alleged infringement
of any third party intellectual property rights, including but not limited to
patents, copyrights, or trademarks (excluding the Marks) and/or misappropriation
of any trade secrets (each a “Licensor Indemnified Claim”). Licensor shall give
Licensee prompt written notice of any Licensor Indemnified Claim, provided that
the failure of Licensor to promptly give such notice shall not relieve Licensee
of any of its obligations under this Section 9.1 except to the extent that
Licensee is actually prejudiced by such failure.  If Licensee gives timely
notice to Licensor that it desires to control the defense of any such Licensor
Indemnified Claim, it may do so; provided, however, that in the event that
Licensor reasonably determines that a conflict exists between Licensee and
itself, or in Licensor’s reasonable judgment, Licensee fails to provide an
adequate defense, then Licensor may, at Licensee’s expense, retain its own
counsel to represent its interests.  Licensor shall provide cooperation and
assistance to Licensee relative to any Licensor Indemnified Claim.  For any
Licensor Indemnified Claim in which Licensee is controlling the defense pursuant
to this Section 9.1, Licensee shall be responsible for and pay any settlement
made with its consent.  Any such settlement shall fully release the indemnified
party.  For any Licensor Indemnified Claim in which Licensee is not controlling
the defense pursuant to this Section 9.1, Licensee shall be responsible and pay
for any settlement made in good faith by Licensor.



 
9.2
Licensor and its successors and assigns will at all times indemnify and hold
Licensee, its affiliates, subsidiaries, successors and assigns and the officers,
directors, agents and employees of each harmless from and against any and all
claims, suits, demands, obligations and liabilities of any nature whatsoever,
and all damages, losses, fines penalties  costs and expenses, including
reasonable counsel fees and costs of investigations, in any manner to the extent
arising out of, relating to or based on (a) any breach or alleged breach by
Licensor of any representation, warranty or undertaking made herein; or (b) a
claim that Licensee’s use of the Marks as permitted hereunder infringes the
trademark rights of a third party; (each a “Licensee Indemnified
Claim”).  Licensee shall give Licensor prompt written notice of any Licensee
Indemnified Claim, provided that the failure of Licensee to promptly give such
notice shall not relieve Licensor of any of its obligations under this Section
9.2 except to the extent that Licensor is actually prejudiced by such
failure.  If Licensor gives timely notice to Licensee that it desires to control
the defense of any such Licensee Indemnified Claim, it may do so; provided,
however, that in the event that Licensee reasonably determines that a conflict
exists between Licensor and itself, or in Licensee’s reasonable judgment,
Licensor fails to provide an adequate defense, Licensee may, at Licensor’s
expense, retain its own counsel to represent its interests.  Licensee shall
provide cooperation and assistance to Licensor relative to any Licensee
Indemnified Claim.  For any Licensee Indemnified Claim in which Licensor is
controlling the defense pursuant to this Section 9.2, Licensor shall be
responsible for and pay any settlement made with its prior written consent.  Any
such settlement shall fully release the indemnified party.  For any Licensee
Indemnified Claim in which Licensor is not controlling the defense pursuant to
this Section 9.2, Licensor shall be responsible for and pay any settlement made
in good faith by Licensee.



 
9.3
The provisions of Section 9.1 and Section 9.2 shall survive termination,
cancellation or expiration of this Agreement for any reason whatsoever.



10.0    DISCLAIMERS


 
10.1
Nothing contained in this Agreement shall be constructed as:



 
10.1.1
(Except as provided in Sections 12.1 and 12.2), A WARRANTY WHETHER

STATUTORY, EXPRESSED OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT OF THIRD PARTY RIGHTS UNDER THE UNIFORM
COMMERCIAL CODE, AND FITNESS FOR A PARTICULAR PURPOSE, OR A WARRANTY ARISING BY
COURSE OF DEALING, PERFORMANCE, CUSTOM, USAGE IN THE TRADE OR OTHERWISE;


 
10.1.2
an agreement to bring or prosecute actions or suits against third parties or
conferring any right on Licensee to bring or prosecute actions or suits against
third parties;


 
 


--
 
7

--------------------------------------------------------------------------------

 





 
10.1.3
conferring any right to use in advertising, publicity, or otherwise, any
trademarks, service marks, trade name or name of Licensor, or any contraction,
abbreviation or simulation thereof, except as specifically permitted in this
Agreement; and



 
10.1.4
a warranty that Licensee will be able to make use of the Trade Name in any
jurisdiction, domestic and foreign.



11.0    NOTICES


 
11.1
Any notice, request or statement hereunder shall be deemed to be sufficiently
given or rendered when sent by certified mail, telex, or telegram, and if given
or rendered to Licensee addressed to:



Akeena Solar, Inc.
Legal Department
Attn: Angela Lipanovich, General Counsel
16005 Los Gatos Blvd.
Los Gatos, CA 95032


Fax No.: (408) 402-9492


or, if given or rendered to Licensor addressed to:


Louis J. Briskman, President
Westinghouse Electric Corporation
c/o CBS Corporation
51 West 52nd Street, 35th Floor
New York, NY 10019


with a copy to:


Dorothy M. Alke
Vice President and Senior Counsel
Westinghouse Electric Corporation
c/o CBS Corporation
20 Stanwix Street, 10th Floor
Pittsburgh, PA 15222


or, in any case, to such changed address or person as Licensor or Licensee shall
have specified by written notice pursuant hereto.

 
 


--
 
8

--------------------------------------------------------------------------------

 



12.0    REPRESENTATIONS, WARRANTIES AND COVENANTS


 
12.1
Licensee represents warrants and covenants to Licensor as follows:



 
12.1.1
Licensee will not use “Westinghouse” in a trade name other than as expressly
authorized by this Agreement and has not and will not grant any right or license
to use “Westinghouse” in a trade name.





 
12.1.2
Licensee is a company duly organized, validly existing and in good standing
under the laws of California.  Licensee has all power and authority under its
operating agreement to execute and deliver this Agreement and to perform its
obligations hereunder.



 
12.1.3
The execution, delivery and performance by Licensee of this Agreement and the
consummation of the transaction contemplated hereby has been duly and validly
authorized by Licensee’s operating agreement, and no other corporate act or
proceeding on the part of Licensee is necessary to authorize the execution,
delivery and performance of this Agreement and the consummation of the
transaction contemplated hereby.



 
12.1.4
Licensee is not subject to nor obligated under its articles of incorporation or
any applicable law, rule or regulation of any governmental authority, or any
agreement, instrument, license or permit, or subject to any order, writ,
injunction or decree, which would be breached or violated by its execution,
delivery or performance of this Agreement.



 
12.1.5
Licensee’s execution and delivery of this Agreement and performance of its
obligations hereunder, including the obligation of payments hereunder, do not
and will not conflict with, violate, or result in any default under any
agreement, instrument or other contract to which Licensee is a party or by which
it is bound.



 
12.1.6
There are no claims, actions, suits, or other proceedings pending, or to the
knowledge of Licensee, threatened, which, if adversely determined, would
adversely affect the ability of Licensee to consummate the transactions
contemplated by this Agreement or perform its obligations hereunder.



 
12.1.7
Licensee will comply with all applicable laws and regulations relating to the
use of the Trade Name.



 
12.2
Licensor represents, warrants and covenants to Licensee as follows:



 
12.2.1
Licensor is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Licensor has all corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.



 
12.2.2
The execution, delivery and performance by Licensor of this Agreement and the
consummation of the transaction contemplated hereby has been duly and validly
authorized by all requisite corporate action, and no other corporate act or
proceeding on the part of Licensor is necessary to authorize the execution,
delivery and performance of this Agreement and the consummation of the
transaction contemplated hereby.



 
12.2.3
Licensor is not obligated under its certificate of incorporation or bylaws, any
applicable law, rule or regulation of any governmental authority, or any
agreement, instrument, license or permit, or subject to any order, writ,
injunction or decree, which would be breached or violated by its execution,
delivery or performance of this Agreement.



 
12.2.4
Licensor is the owner of “Westinghouse” and to its knowledge, the use of
“Westinghouse” in the Trade Name or any Internet domain name used by Licensee



 
pursuant to Section 3.9 of this Agreement will not infringe any intellectual
property or any other rights of any third party.


 
 


--
 
9

--------------------------------------------------------------------------------

 



13.0    LIMITATION OF LIABILITY
 


 
13.1
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR INCIDENTAL,
CONSEQUENTIAL, INDIRECT, SPECIAL, EXEMPLARY DAMAGES (INCLUDING LOST PROFITS
(WHETHER ACTUAL OR ANTICIPATED), LOST SAVINGS; INCREASED EXPENSE OF OPERATION,
BORROWING OR FINANCING; LOSS OF USE OR PRODUCTIVITY; AND INCREASED COST OF
CAPITAL) ARISING OUT OF OR RELATING TO THIS AGREEMENT, EVEN IF A PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; AND REGARDLESS OF WHETHER ANY SUCH
CLAIM ARISES OUT OF BREACH OF CONTRACT, GUARANTY, OR WARRANTY, TORT, PRODUCT
LIABILITY, INDEMNITY, CONTRIBUTION, STRICT LIABILITY OR ANY OTHER LEGAL
THEORY.  EACH PARTY HEREBY RELEASES THE OTHER FROM ANY SUCH LIABILITY.  THE
FOREGOING LIMITATION OF LIABILITY SHALL REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF WHETHER A PARTY’S REMEDIES HEREUNDER ARE DETERMINED TO HAVE FAILED
THEIR ESSENTIAL PURPOSE.





14.0    MISCELLANEOUS PROVISIONS


 
14.1
Assignment.  Licensee shall not assign this Agreement in whole or in part
without the prior written consent of Licensor.  Licensor may assign this
Agreement in whole or in part.  Subject to the foregoing, this Agreement shall
be binding upon and inure to the benefit of the parties, their legal
representatives, heirs and their permitted successors and assigns.



 
14.2
Relationship of the Parties.  The relationship hereby established between
Licensee and Licensor is solely that of independent contractors.  This Agreement
shall not create an agency, partnership, joint venture or employer/employee
relationship, and nothing hereunder shall be deemed to authorize either party to
act for, represent or bind the other except as expressly provided in this
Agreement.



 
14.3
Governing Law.  This Agreement shall be governed by and interpreted and enforced
in accordance with the laws of the State of New York.



 
14.4
Entire Agreement.  This Agreement sets forth the entire and only agreement
between the parties hereto as to the subject matter hereof; reflects and merges
all pertinent prior discussions and correspondence pertaining thereto, and
supersedes and cancels all pre-existing agreements pertaining thereto between
them.  Any representation, promise, definition, warranty or condition pertaining
thereto and not incorporated herein, shall not be binding upon either
party.  This Agreement shall not become effective unless and until dated and
signed below on behalf of each of the parties by their duly authorized officers
or representatives.  This Agreement and its appendices may not be modified,
enlarged, or changed in any way hereafter except by an instrument signed by each
of the parties hereto.



 
14.5
Effect of Termination.  The expiry or withdrawal, other than in accordance with
the terms hereof, of Licensee’s right to use the Trade Name shall not entitle
Licensee to compensation or damages of any description.


 
 


--
 
10

--------------------------------------------------------------------------------

 





 
IN WITNESS WHEREOF and intending to be legally bound, the parties hereto have
caused these presents to be signed by their proper officers thereunto duly
authorized.
 


 


 
AKEENA SOLAR, INC.
 


 
BY:  ________________________________________
 
     Name:
 
     Title:
 
DATE: ____________________________
 


 


 
ANDALAY SOLAR, INC.
 


 
BY:  ________________________________________
 
     Name:
 
     Title:
 
DATE:                      ________________________
 


 


 
WESTINGHOUSE ELECTRIC CORPORATION


 
BY: ________________________________________
 
     Name:
 
     Title:
 
DATE: ____________________________
 





 
 


--
 
11

--------------------------------------------------------------------------------

 





Appendix A

to the Trade Name Agreement between

Westinghouse Electric Corporation and Akeena Solar, Inc. and Andalay Solar, Inc.

Effective January 1, 2010


















 
--
 
12
 
